Citation Nr: 1026388	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable disability rating for right 
inguinal hernia repair.

4.  Entitlement to a disability rating greater than 10 percent 
for a laceration of the fourth finger of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, in which the RO determined, in pertinent part, that new 
and material evidence had not been received to reopen the 
Veteran's previously denied claim of service connection for 
bilateral hearing loss and also denied his claim of service 
connection for tinnitus.  A Travel Board hearing was held in 
March 2008 at the RO before the undersigned Acting Veterans Law 
Judge and a transcript of this hearing has been added to the 
claims file.

The Board observes that, in a September 1986 rating decision, the 
RO denied the Veteran's claim of service connection for bilateral 
hearing loss.  The Veteran did not appeal this decision, and it 
became final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986); currently 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2009).

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
bilateral hearing loss is as stated on the title page.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has been 
received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

As will be explained below in greater detail, the Board finds 
that new and material evidence has been received to reopen the 
previously denied service connection claim for bilateral hearing 
loss.  The Board also finds that additional development is 
required before the underlying claim can be adjudicated on the 
merits.  The issues of service connection for bilateral hearing 
loss and for tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim for bilateral hearing loss was denied 
previously by the RO in a September 1986 decision.

2.  The September 1986 RO decision was not appealed.

3.  Relevant evidence submitted since the September 1986 RO 
decision is new in that it has not been previously considered and 
it is material in that it relates to an unestablished fact 
necessary to substantiate the claim.

4.  In testimony at his March 31, 2008, Board hearing, prior to 
the promulgation of a decision in the appeal, the appellant 
requested a withdrawal of his appeal with respect to the denial 
of his increased rating claims for a right inguinal hernia and 
for a laceration of the fourth finger of the right hand.



CONCLUSIONS OF LAW

1.  The September 1986 RO decision is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2. New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issues of entitlement to increased ratings 
for a right inguinal hernia and for a laceration of the fourth 
finger of the right hand.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the Veteran of information and evidence necessary 
to substantiate the claim and redefined its duty to assist him in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2006).  
With respect to the Veteran's application to reopen his 
previously denied service connection claim for bilateral hearing 
loss, given the Board's decision to reopen this claim, which is 
not prejudicial to the Veteran, VA's compliance with the VCAA 
need not be addressed in the context of this jurisdictional 
issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence for Bilateral Hearing Loss

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claim for bilateral hearing loss.  The Veteran 
specifically contends that he had significant in-service noise 
exposure to infantry and artillery fire on a tour of duty in 
Korea.  He also contends that he has submitted new and material 
evidence which relates his bilateral hearing loss to active 
service.  

In September 1986, the RO denied the Veteran's claim of service 
connection for bilateral hearing loss.  The RO specifically 
determined in this decision that the Veteran's bilateral hearing 
loss, which existed prior to service, was not aggravated (or 
permanently worsened) during service.  The Veteran did not appeal 
this decision and it is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).

The claim of service connection for bilateral hearing loss may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his 
application to reopen the previously denied service connection 
claim for bilateral hearing loss on a VA Form 21-4138 which was 
date stamped as received by the RO on June 27, 2006.  New and 
material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156(a) (2009).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

New evidence submitted since the September 1986 RO decision 
consists of VA treatment records, VA examination reports, and the 
Veteran's testimony.  The Veteran testified that he first had 
noticed bilateral hearing loss while in basic training at the 
beginning of his active service.  He also testified that he was 
not aware of any bilateral hearing loss at the time of his 
enlistment physical examination when he entered on to active 
service.  He testified further that he had been told that he had 
bilateral hearing loss while on a tour of duty in Korea following 
a hearing evaluation.  This testimony is presumed credible for 
the limited purpose of reopening a claim.  See Justus, 3 Vet. 
App. at 513.  This testimony addresses an unestablished fact 
necessary to substantiate the claim.  It addresses both diagnosis 
and etiology of the claimed disability.  Accordingly, the claim 
of service connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

Dismissal of Increased Rating Claims

With respect to the Veteran's increased rating claims for a right 
inguinal hernia and for a laceration of the fourth finger of the 
right hand, the Board notes that it may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  
An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2007).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In this case, the appellant, through his authorized 
representative, testified before the Board on March 31, 2008, 
prior to the promulgation of this decision, that he was 
withdrawing his appeal for increased ratings for a right inguinal 
hernia and for a laceration of the fourth finger of the right 
hand.  He also submitted a signed VA Form 21-4138 dated on 
March 31, 2008, to that effect.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to the Veteran's increased rating claims for a right 
inguinal hernia and for a laceration of the fourth finger of the 
right hand.  Accordingly, the Board does not have jurisdiction to 
review these claims and they are dismissed.


ORDER

As new and material evidence has been received, the previously 
denied claim of service connection for bilateral hearing loss is 
reopened; to this extent only, the appeal is granted.

Entitlement to a compensable disability rating for a right 
inguinal hernia is dismissed.

Entitlement to a disability rating greater than 10 percent for a 
laceration of the fourth finger of the right hand is dismissed.


REMAND

The Board has found that new and material evidence has been 
received sufficient to reopen the Veteran's previously denied 
service connection claim for bilateral hearing loss.  The Veteran 
also has contended that he incurred his current tinnitus during 
active service.  As stated in the Introduction, additional 
development is necessary before these claims can be adjudicated 
on the merits.  Because the Veteran's reopened service connection 
claim for bilateral hearing loss is being remanded to the RO/AMC 
for additional development, the Board finds that appropriate VCAA 
notice should be issued on this claim.

The claims file also contains conflicting medical opinions from 
Dr. James F. Leffingwell, dated in August 2006 and a VA 
examiner's opinion dated in December 2006 concerning the etiology 
of the Veteran's current bilateral hearing loss and tinnitus.  
The Veteran has contended that, although his military 
occupational specialty (MOS) was food service specialist, he was 
exposed to acoustic trauma during service from infantry (small 
arms) and/or artillery fire during a tour of duty in Korea.  Dr. 
Leffingwell opined in August 2006 that the Veteran's bilateral 
hearing loss and tinnitus were related to active service based on 
his reported in-service history of acoustic trauma due to gunfire 
and artillery.  By contrast, a VA examiner opined in December 
2006 that the Veteran's current bilateral hearing loss was less 
likely than not the result of any in-service aggravation due to 
acoustic trauma.  This VA examiner also opined that the Veteran's 
current intermittent tinnitus was less likely than not due to any 
aggravation of the bilateral hearing loss which existed prior to 
service.  The Board finds that remand is required for an updated 
VA examination which addresses the Veteran's contentions 
regarding in-service aggravation of his pre-existing bilateral 
hearing loss, including consideration of his argument regarding 
in-service aggravation of bilateral hearing loss and/or tinnitus 
due to small arms and/or artillery fire while in Korea.  The 
Board also finds that remand is required for an updated VA 
examination to address the apparent conflict between the medical 
opinions provided by Dr. Leffingwell. in August 2006 and the VA 
examiner in December 2006 concerning the etiology of the 
Veteran's bilateral hearing loss and tinnitus.

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private medical records.

Accordingly, this claim is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
Veteran's reopened claim of service 
connection for bilateral hearing loss.  The 
letter should be compliant with all 
requirements including those imposed by the 
Court in Dingess/Hartmann.  A copy of the 
notice letter should be included in the 
claims file.

2.  Contact the Veteran and/or his service 
representative and ask him to identify all VA 
and non-VA clinicians who have treated him 
for bilateral hearing loss and/or tinnitus 
since his separation from active service.  
Obtain all VA treatment records that have not 
been obtained already.  Once signed releases 
are obtained from the Veteran, obtain any 
private treatment records that have not been 
obtained already.  A copy of any response, to 
include a negative reply and any records 
obtained, should be included in the claims 
file.

3.  Then, schedule the Veteran for an 
examination to determine the nature and 
etiology of his bilateral hearing loss and 
tinnitus.  The claims file must be provided 
to the examiner for review.  The examiner 
should indicate if the Veteran suffers from 
hearing loss and/or tinnitus.  Based on a 
review of the claims file and the results of 
the Veteran's physical examination, the 
examiner should be asked to opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that any 
bilateral hearing loss and/or tinnitus is 
related to active service or any incident of 
service, including the Veteran's reported in-
service acoustic trauma from small arms 
and/or artillery fire.  The examiner also 
should opine whether it is at least as likely 
as not that any bilateral hearing loss and/or 
tinnitus was caused or aggravated 
(permanently worsened) as a result of active 
service or any incident of such service.  The 
examiner should discuss the etiology of the 
Veteran's bilateral hearing loss and/or 
tinnitus, including based on in-service 
aggravation of any pre-existing hearing loss 
disability, in light of the fact that the 
Veteran primarily was in food service during 
active service.  The examiner also should 
review the opinions provided by 
Dr. Leffingwell in August 2006 and by the VA 
examiner in December 2006 and consider these 
prior opinions when drafting his or her 
opinion concerning the etiology of the 
Veteran's bilateral hearing loss and/or 
tinnitus.  Finally, the examiner should 
describe fully the functional effects caused 
by any hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007).  A complete rationale 
must be provided for any opinion expressed.

5.  Thereafter, readjudicate the Veteran's 
service connection claims for bilateral 
hearing loss and for tinnitus.  If the 
benefits sought on appeal remains denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


